                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:18-CV-456-D


JUSTIN VAN LEUVAN                          )
                                           )
                            Plaintiff,     )
                                           )
                  v.                       )                  ORDER
                                           )
CUSIDAAN & WAKEFIELD                       )
U.S., INC.                                 )
                                           )
                            Defendant.     )

       On August 15,2018, Justin Van Leuvan ("Van Leuvan" or "plaintiff') filed a complaint in

Wake County Superior Court against Cushman & Wakefield U.S., Inc. ("Cushman & Wakefield"

or "defendant"), alleging breach of contract, violations of the North Carolina Wage and Hour Act

(''NCWHA"), N.C. Gen. Stat. § 9?-25.1 et seq., and violations of the North Carolina Unfair and

DeceptiveTradePracticesAct("UDTPA"),N.C. Gen. Stat.§ 75-1 etseq. [D.E. 6-1]. On September

24,2018, Cushman & Wakefield removed the action to this court [D.E. 6]. On October 29,2018,

Cushman & Wakefield moved to dismiss Van Leuvan's UDTPA claim pursuant to Ru1e 12(b)(6)

of the Federal Ru1es of Civil Procedure [D.E. 9] and filed a memorandum in support [D.E. 9-1 ]. On

November 19, 2018, Van Leuvan responded in opposition [D.E. 12]. On December 3, 2018,

Cushman & Wakefield replied [D.E. 14]. As explained below, the court grants Cushman &
                                                   /


Wakefield's partial motion to dismiss.

                                                  I.

       Cushman & Wakefield, organized under Missouri law and with its principal place ofbusiness

in Illinois, is a national real-estate brokerage corporation that does business in North Carolina. See

Compl. [D.E. 6-1]   ~   2. In October 2013, Cushman & Wakefield hired Van Leuvan as a broker in
its Multifamily Advisory Group Office in Raleigh, North Carolina. See id. ~ 4. In July 2016, Marc

Robinson ("Robinson"), the vice chair of Cushman & Wakefield, directed Van Leuvan to meet with

the owners of an apartment complex located in Greensboro, North Carolina. See id.         ~   6. At the

time, Van Leuvan and Robinson believed that the owners did not have a contract with another

brokerage firm. See id. After making the apartment complex owners an offer, though, Van Leuvan

realized that another firm, Brown Investments ("Brown Investments"), had a contract with the

owners of the apartment complex. See id.          ~   7. Once Van Leuvan realized that the apartment

complex owners were represented by another brokerage firm, Van Leuvan informed the owners that

they should convey the misunderstanding to Brown Investments, and Van Leuvan stopped

communicating with them. See id.

            On August 15, 2016, the broker representing Brown Investments filed a complaint with the

North Carolina Real Estate Commission ("NCREC") against Van Leuvan, Harris, and Cushman &

Wakefield. See id.      ~   8. NCREC's investigation revealed several problems with Van Leuvan's

provisional real estate license. See id. ~ 9. Van Leuvan alleges that he "swiftly corrected" the issues

with his license. ld. Cushman & W~efield obtained legal representation for both Harris and Van

Leuvan concerning NCREC's investigation. See id. ~ 10. Van Leuvan did not obtain his own legal

representation because he alleges that Cushman & Wakefield "represented to Van Leuvan that he

did not need to obta.ifl separate counsel" to protect his interests. ld. ~~ 10-11. Moreover, nobo~y

warned Van Leuvan about possible conflicts of interest, and Cushman & Wakefield did not provide

Van Leuvan with a conflict of interest waiver. See id.           ~   11. In February 2017, NCREC's

proceedings concluded. See id.       ~   12. As part of a consent order, NCREC placed Van Leuvan's

license ''under probationary status" pending Van Leuvan completing courses, which he promptly did.

ld.   ~   12.

                                                       2
         On April28, 2017, Cushman & Wakefield renewed Van Leuvan's brokerage contract. See

id. ~ 13. Van Leuvan alleges that his renewed broker contract contained several errors. See id. ~~

14--17. For example, Van Leuven alleges that his contract stated that he was an independent

contractor instead of an employee. See id. ~ 14. Nevertheless, Van Leuvan believed, after Cushman

& Wakefield renewed his contract, that the NCREC matter had concluded and that his career could

continue unimpeded. See id. ~ 18.

         In June 2017, NCREC informed V anLeuvan that his consent order had never gone into effect

and his real estate license would be suspended for three months. See id.      ~   19. Cushman &

Wakefield then terminated Van Leuvan's employment. See id. ~ 20. Watson Bryant, the managing

director of Cushman & Wakefield's Raleigh office, told VanLeuvan that Van Leuvan would receive

commissions on active listings as they closed. See id. ~ 21. This arrangement comported with the

renewed broker contract between the parties. See id. ~ 22. Nonetheless, according to Van Leuvan,

his termination letter stated that Cushman & Wakefield would compensate Van Leuvan only for

deals that closed within one month of his termination. See id. ~ 24. Moreover, Van Leuvan alleges

that Cushman & Wakefield has       no~   paid Van Leuvan any commission since his termination,

provided Van Leuvan with a list of pending deals, or reimbursed Van Leuvan as required by his

contract. See id.   ~~ 25-27.


         On August 15, 2018, Van Leuvan filed a complaint against Cushman & Wakefield [D.E. 6-

1]. In his complaint, Van Leuvan alleges that Cushman & Wakefield breach its contract with Van

Leuvan, see id. ~~28-37, violated the NCWHA, see id. W38-50, and violated the UDTPA, see id.

~~   51-63. On October 29, 2018, Cushman & Wakefield moved to dismiss Van Leuvan's UDTPA

claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.



                                                 3
                                                  II.

                                                  A.

         A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554-

63 (2007); Coleman v. Md. CourtofAJ2Peals. 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566 U.S. 30

(2012); Giarratano v. Johnso!l, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6)

motion, a pleading "must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on~ its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550 U.S. at

570; Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 759

F.3d 343, 352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of Charlottesville, 708

F.3d 549, 557 (4th Cir. 2013), abrogated on other grounds by Reed v. Town of Gilbert, 135 S. Ct.

2218 (2015). A court need not accept as true a complaint's legal conclusions, ''unwarranted

inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation

omitted); see Iqbal, 556 U.S. at 678-79. Rather, a plaintiffs allegations must "nudge[ ] [his]

claims," Twombly, 550 U.S. at 570, beyond the realm of "mere possibility" into "plausibility."

Iqbal,   5~6   U.S. at 678-79.

         Subject-matter jurisdiction is based on diversity of citizenship, and the court applies state

_substantive law and federal procedural rules. See Erie R.R. v. Tompkins, 304 U.S. 64, 78-80

(1938); Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002). The parties agree that North Carolina

law applies. Accordingly, this court must predict how the Supreme Court ofNorth Carolina would

rule on any disputed state-law issue. See Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt Beverage

 Co. of S.C., 433 F.3d 365, 369 (4th Cir. 2005); Romfo v. Scottsdale Ins. Co., No. 5:17-CV-422-D,

                                                   4
2017 WL 6611511, at *2 (E.D.N.C. Dec. 27, 2017) (unpublished). In doing so, the court must look

first to opinions ofthe Supreme Court ofNorth Carolina See Stahle v. CTS Cotp., 817 F .3d 96, 100

(4th Cir. 2016); Twin City Fire Ins. Co., 433 F.3d at 369. If there are no governing opinions from

that court, this court may consider the opinions of the North Carolina Court of Appeals, treatises,

and ''the practices of other states." Id. (quotation omitted).

                                                  B.
       To establish a prima facie case under the UDTPA, a plaintiff must show (1) an unfair or

deceptive act or practice (2) in or affecting commerce (3) which proximately caused injury to

plaintiffs. E.g., Grayv. N.C. Ins. UnderwritingAss'n, 352N.C. 61, 68,529 S.E.2d676, 681 (2000);

see N.C. Gen. Stat. §75-1.1; Kellyv. Ga.-Pac. LLC, 671 F. Supp. 2d 785,798-99 (E.D.N.C. 2009).

The parties dispute whether Van Leuvan has sufficiently alleged that Cushman & Wakefield's

aetions were "in or affecting commerce." Compare [D.E. 9-1] 3--6, with [D.E. 12] 3-7. Whether

an act is in or affecting commerce within the meaning of the UDTPA is a question of law for the

court. SeeWhitev. Thompson,364N.C.47, 51-54,691 S.E.2d676,679-80(2010); SaraLee Com.

v. Carter, 351 N.C. 27, 32,519 S.E.2d308, 311 (1999); J.M. Westall & Co. v. Windswept View of

Asheville. Inc., 97 N.C. App. 71, 75, 387 S.E.2d 67, 69 (1990); accord Exclaim Mktg.. LLC v.

DirecTV. LLC, 134 F. Supp. 3d 1011, 1019 (E.D.N.C. 2015).

       The UDTPA defines "commerce" to include "all business activities, however denominated."

N.C. Gen. Stat.§ 75-1.1(b); seeAlexanderv. Alexander, 792 S.E.2d901, 904 (N.C. Ct. App. 2016).

Despite the "expansive" statutory definition of commerce, the UDTPA does not applyto "all wrongs

ina business setting." HAJMMCo. v. HouseofRaefordFarms. Inc., 328N.C. 578,593,403 S.E.2d

483,492 (1991); see Sara Lee Cotp., 351 N.C. at 32, 519 S.E.2d at 311 ("Although the [UDTPA]
                                                                                           '-


is subject to a reasonably broad interpretation in determining its scope, some exceptions have been

                                                  5
 carved out."). This narrower reading reflects that the "primary purpose of [the UDTPA] is to provide
                                                                                       \

 a private cause of action for consumers." Durling v. King, 146 N.C. App. 483, 488, 554 S.E.2d 1,

 4 (2001) (quotation omitted); see Gray, 352 N.C. at 68, 529 S.E.2d at 681; Prince v. Wright, 141

 N.C. App. 262, 268-69, 541 S.E.2d 191, 197 (2000). Thus, UDTPA claims usually arise from

 relationships between buyers and sellers. See Durling. 146 N.C. App. at 488, 553 S.E.2d at 4; cf.,

 ~.Compton v.     Kirby, 157 N.C. App. 1, 20, 577 S.E.2d 905, 917 (2003) (holding that the sale of

 a business was in or affecting commerce). By contrast, "run-of-the-mill employment disputes"

 usually do not fall within the scope of the UDTPA because other statutes govern such disputes.

 Dalton v. Camp, 353 N.C. 647,656,548 S.E.2d 704,710 (2001); seeHAJMM Co., 328N.C. at593,

 403 S.E.2d at 492 ("[T]he [UDTPA] does not cover employer-employee relations."); Schlieper v.

 Johnson, 195 N.C. App. 257, 267-68, 672 S.E.2d 548, 555 (2009); Buie v. Daniel Int'l Cor,p., 56
                                                                             I
 N.C. App. 445, 448, 289 S.E.2d 118, 119-20 (1982), disc. rev. denied, 30'5 N.C. 759, 292 S.E.2d

 574 (1982); cf. Skinnerv. E.F. Hutton& Co., 314N.C. 267,274--75,333 S.E.2d236,241-42 (1985)

 (holding that securities transactions are outside of the UDTPA's scope under the same rationale).

 For employment disputes to be actionable under the UDTPA, the conduct must independently be in

 or affecting commerce within the meaning of UDTPA. See Durling, 146 N.C. App. at 488-89, 554

 S.E.2dat4; Prince, 141 N.C.App. at268, 541 S.E.2dat 196; Johnson v. FirstUnionCor,p., 128N.C.

 App. 450,458-59,496 S.E.2d 1, 6-7 (1998). For example, a UDTPAclaimcanarise from conduct

 that occurs before or after the existence of the employment relationship between the parties. See

 Richardson v. PCS Phosphate Co., No. 3:16-CV-68-GCM, 2016 WL 4728109, at *5 (W.D.N.C.

· Sept. 9,2016)(unpublished); Mayesv. Moore,419F. Supp. 2d 775,784 (M.D.N.C. 2006);Johnson,

 128 N.C. App. at 458-59, 496 S.E.2d at 6-7.

        As for whether Van Leuvan has plausibly alleged that Cushing & Wakefield's actions are in

                                                  6
or affecting commerce within the meaning ofthe UDTPA, Van Leuvan' s claims are part of a run-of-

the-mill employment dispute. Van Leuvan's UDTPA claim arises from the prior employment

relationship between Van Leuvan and Cushing & Wakefield. Even for conduct that did temporally

occur after Cushman & Wakefield terminated his employment in June 2017, Van Leuvan has not

plausibly alleged that such conduct was itself a "business activity" in or affecting commerce. N.C.

Gen. Stat.§ 75.1-l(b); see, e.g., Durling, 146 N.C. App. at 489, 554 S.R2d at 4--5; Johnso!l,l28

N.C.App. at458-59, 496 S.E.2dat6-7. VanLeuvan'sallegation thattheApril28, 2017 agreement

was "made within a commercial context," Compl. ~ 62, does not render this element plausible. In

short, this dispute uniquely affects Van Leuvan, not commerce generally.

       The court rejects Van Leuvan's attempt to transform the conduct underlying his breach of

contract claim into a UDTPA claim. A "mere breach of contract, even if intentional, is not an unfair .

or deceptive act under [the UDTPA]." Bob Timberlake Collection. Inc. v. Edwards, 176 N.C. App.

33, 41-42, 626 S.E.2d 315, 323 (2006); see PCS Phospate Co. v. Norfolk S. Corp., 559 F.3d 212,

224 (4th Cir. 2009); Walker v. Fleetwood Homes ofN.C.. Inc., 362 N.C. 63, 72, 653 S.E.2d 393,

399 (2007); Gray, 352 N.C. at 75, 529 S.E.2d at 685; Branch Banking & Tr. Co. v. Thompso!l,107

N.C. App. 53, 61-62,418 S.E.2d 694, 700 (1992). North Carolina law "does not permit a party to

transmute a breach of contract claim into a ... UDTPA claim ... because awarding punitive or

treble damages would destroy the parties' bargain." PCS Phosphate, 559 F .3d at 224; see Broussard

v. Meineke Discount Muffler Shops. Inc., 155 F.3d 331, 347 (4th Cir. 1998) (collecting cases).

Plaintiffs must show "substantial aggravating circumstances attending the breach to recover under

the [UDTPA]." Bartolomeo v. S.B. Thomas. Inc., 889 F.2d 530, 535 (4th Cir. 1989); see Burrell v.

Sparkkles Reconstruction Co., 189 N.C. App. 104, 111, 657 S.E.2d 712, 717 (2008); Branch

Banking & Tr. Co., 107 N.C. App. at 62, 418 S.E.2d at 700; United Roasters. Inc. v. Colgate-

                                                 7
, Palmolive Co., 649 F.2d 985, 992 (4th Cir. 1981). Van Leuvan has not plausibly alleged any

  substantial aggravating circumstances. Accordingly, the court grants Cushman & Wakefield's

  motion to dismiss Van Leuvan's UDTPA claim.

                                             m.
        In sum, the court GRANTS defendant's partial motion to dismiss [D.E. 9] and DISMISSES

  plaintiff's UDTPA claim.

         SO ORDERED. This .A:_ day of January 2019.




                                                     United States District Judge




                                                8
